The Chancellor.
The vice chancellor is right in supposing that it is not necessary to> make all the joint debtorsjagainst whom the judgment was obtained, parties defendants to a creditor’s bill, provided it distinctly appears in the bill that those- who are not joined in the suit are wholly insolvent and destitute of property. In such a-case it would be a useless expense to proceed against those who have nothing to contrib-ute, either to the satisfaction of the complainant’s demand, or to remunerate their, co-defendants, whose equitable interests- or choses in action might be' taken and applied- to the satisfaction of the joint debt. The result, however, of joining all the defendants in the judgment, as parties to' the bill in this sour-t, would not be such, as is supposed by the vice chancellor*./ *507To sustain the suit here, it is not necessary that each of the ■defendants should have property to the extent of $ 100. It is sufficient if all the joint debtors collectively have property, which is properly applicable to the satisfaction of the judgment, which exceeds, in the aggregate, the sum or value of $100. And even if one of the joint debtors should happen to be entirely destitute of property, it would afíbrd no sufficient ground for charging the complainant with his costs, unless in a case in which that particular defendant had been unnecessarily compelled to answer the bill. Where there are joint debtors, if any of them have property, which cannot be reached at law, sufficient to authorize the commencement of a suit here, the complainant has a right to make all the joint debtors parties, if he thinks proper to do so. And where he neglects to make them such parties, those who are proceeded against separately may demur for want of parties, unless a sufficient excuse is shown, by proper averments in the bill. Even in cases where one of the joint debtors has not been served with process in the suit at law, so that the complainant would not be authorized to proceed here for the purpose of reaching the separate propty of that joint debtor directly, it may notwithstanding be proper to make him a defendant in the bill; so that his co-defendants may claim contribution for the satisfaction of the complainant’s debt, if they should be compelled to pay the whole.
In this case the vice chancellor has certainly misapprehended the effect of the averment in the bill. The allegation of the complainant, that from the information he had obtained, and the advice of his counsel thereon, he was afraid he should have to pay costs if he made the other joint debtors defendants, is not equivalent to an allegation that those persons are wholly irresponsible and destitute of property. The information upon which the complainant’s fears were founded may have been of an entirely different character. If they are wholly destitute of property, the fact should be distinctly averred in the bill, either positively or upon the complainant’s information and belief, so that the adverse party may take issue thereon, if he thinks proper to do so, in his plea or answer. And when the complainant is not able to make such aver*508ment, and to sustain it, either by the answer of the defendant, or by the proofs in the cause, he should make the other joint debtors parties to the bill, if they are within the jurisdiction of the court.
It will be seen, in the present case, that the defendant was sued as one of the endorsers of a note, and that the two Moores, one of whom was served with process in the suit at law, were primarily liable, as the makers of such note. Sickles has a right, therefore, to insist that they shall be made parties, so that they may be charged with the payment of the whole debt, in the first instance, if they are not wholly irresponsible and destitute of property.
The decree of the vice chancellor Overruling the demurrer must therefore be reversed, with costs, and the demurrer must be allowed. But this is undoubtedly a case in which the complainant ought, to be permitted to amend his bill, upon payment of the costs of the demurrer. He is, therefore, to have thirty days to amend his bill, either by making the drawers of the note and the other endorsers thereof parties, or by inserting a distinct averment, that they are insolvent and wholly destitute of property or other means to pay the debt or any part thereof; and the other amendments which were authorized by the decretal order of the vice chancellor. If the amendments are not made within the time prescribed, the bill must be dismissed, with costs; but without prejudice to the right of the pomplainant to proceed de nova, .